Exhibit 10.63
Compensatory Arrangements for Executive Officers
     The Compensation Committee (the “Committee”) of the Board of Directors of
OSI Pharmaceuticals, Inc. (“OSI” or the “Company”) approved the 2009 salaries
and 2008 cash bonuses for OSI’s named executive officers (as that term is
defined in Item 402 of Regulation S-K) as set forth in OSI’s proxy statement
dated May 2, 2008 (the “2008 Proxy”). The following table sets forth the annual
base salary level of such named executive officers for 2009 and the 2008 cash
bonuses for each such officer as well as the 2009 annual base salary of the
Company’s current chief financial officer:

                  Name and Position   2009 Base Salary     2008 Bonus  
Colin Goddard, Ph.D.
  $ 640,000     $ 705,000  
Chief Executive Officer
               
 
               
Michael G. Atieh (1)
  $ —     $ 233,000  
Former Executive Vice President, Chief Financial Officer and Treasurer
               
 
               
Gabriel Leung
  $ 455,000     $ 235,000  
Executive Vice President and President, (OSI) Oncology
               
 
               
Pierre Legault (2)
  $ 450,000     $ —  
Executive Vice President, Chief Financial Officer and Treasurer
               
 
               
Anker Lundemose, M.D., Ph.D., D.Sc.
  £ 236,000     £ 130,000  
Executive Vice President and President, (OSI) Prosidion
               
 
               
Robert L. Simon
  $ 415,000     $ 223,000  
Executive Vice President, Pharmaceutical Development and Manufacturing
               

 

(1)   Mr. Atieh retired from his position as the Company’s Chief Financial
Officer and Treasurer effective December 29, 2008 and its Executive Vice
President effective January 5, 2009, and received a 2008 bonus in accordance
with the terms of his employment agreement.   (2)   Mr. Legault’s employment as
Executive Vice President, Chief Financial Officer and Treasurer commenced on
December 29, 2008. As such, he was not entitled to a bonus for 2008.

Cash Bonuses
     The 2008 bonus awards were computed in accordance with the Committee’s
policy of awarding annual bonuses for executive officers, as disclosed in the
Compensation Discussion and Analysis section of the 2008 Proxy. The bonus awards
were paid out in February 2009 based on individual and corporate performance
measurers considered in December 2008 and February 2009, respectively. OSI has
established a discretionary annual cash bonus program for all of its employees,
including its executive officers. The bonus targets, which are a percentage of
base salary, for all of its executive officers are based upon their respective
grade levels. The amount of bonus actually paid to its employees, including the
executive officers (other than OSI’s CEO), is a function of the corporate and
individual performance measures. The CEO’s bonus is based entirely on corporate
performance measures. Consistent with its compensation objectives, a larger
portion of the bonuses for OSI’s executive officers is tied to corporate
performance as compared to individual performance. In addition, the performance
of their respective department(s) or function group(s) is the largest component
in measuring the individual performance for executive officers (other than the
CEO).

 



--------------------------------------------------------------------------------



 



     The actual amount of the bonuses paid to its executive officers, including
the CEO, varies depending upon the Company’s performance (which is 80% of the
total bonus) and, for executive officers other than the CEO, such executive
officers’ individual performance (which is 20% of the total bonus). The
corporate component has ranged between 80% and 150% of the corporate component
target and the individual performance component has ranged between approximately
80% and 130% of the individual performance component target depending upon an
executive’s individual performance rating. In 2008, the Committee set the
corporate component at 110% for all executive officers, including the CEO. The
individual component of the annual cash bonus is based on the executive
officer’s individual performance rating, determined in the manner discussed
above. For 2008, the individual performance component of the annual cash bonus
was set between approximately 80% and 130% for executive officers who received
one of the top three performance ratings
     The bonus targets for the named executive officers are either set in
accordance with their employment agreements or are based upon their respective
grade levels. The 2009 bonus targets (which represent a percentage of base
salary) for the named executive officers are as follows:

          Name   Target
Colin Goddard, Ph.D.
    100 %
Pierre Legault
    55 %
Gabriel Leung
    50 %
Anker Lundemose, M.D., Ph.D., D.Sc.
    50 %
Robert L. Simon
    50 %

Equity Awards
     OSI grants equity awards of stock options, restricted stock, restricted
stock units and/or deferred stock units to certain employees under its Amended
and Restated Stock Incentive Plan. Most of its employees, including its
executive officers, receive an annual equity grant in December. The total amount
of equity to be granted is initially determined by the CEO in consultation with
the Senior Vice President of Human Resources and Training, and then recommended
to the Committee for approval. The exercise price for all stock options is set
at the closing price of OSI’s common stock on the date that the Committee
approves the annual grant, with such approval date serving as the date of grant.
Equity grants to the named executive officers are designed to provide a level of
equity compensation that is at the approximate 50th percentile of that awarded
by OSI’s peer group of companies. OSI determines the value of the grants
provided to each executive officer. For 2008, the named executive officers
received grants within 20% of their target guidelines, with the exception of
Mr. Simon who received a grant of options and restricted stock units in excess
of his 20% target guideline based on his individual performance rating.
     As noted above, Mr. Atieh retired from OSI effective January 5, 2009. In
connection with his retirement, the Committee approved the following: that all
of Mr. Atieh’s unvested options as of January 5, 2009 continue to vest for an
additional three months and remain exercisable through the life of the grant and
that the exercise period for all of Mr. Atieh’s vested options, not meeting the
retirement provision of our incentive plan, as of January 5, 2009 that would
terminate within three months of January 5, 2009 be extended for an additional
three months.
Perquisites
     OSI provides very few perquisites to its executive officers. Certain of its
named executive officers receive a reimbursement of relocation expenses,
temporary housing allowance, legal fees and home security systems.

-2-